     Case 4:20-cv-00519-A Document 2 Filed 05/21/20                        Page 1 of 2 PageID 15



                       UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION


JANE UNTHSC-CE DOE
Plaintiff                                                         4:20-cv-519
v.
                                                               Civil Action No.
THE UNIVERSITY OF NORTH TEXAS HEA
Defendant


                        CERTIFICATE OF INTERESTED PERSONS
                               (This form also satisfies Fed. R. Civ. P. 7.1)

Pursuant to Fed. R. Civ. P. 7.1 and LR 3.1(c), LR 3.2(e), LR 7.4, LR 81.1(a)(4)(D), and LR 81.2,
Plaintiff JANE UNTHSC-CE DOE



provides the following information:
       For a nongovernmental corporate party, the name(s) of its parent corporation and any
publicly held corporation that owns 10% or more of its stock (if none, state "None"):
*Please separate names with a comma. Only text visible within box will print.
NA




        A complete list of all persons, associations of persons, firms, partnerships, corporations,
guarantors, insurers, affiliates, parent or subsidiary corporations, or other legal entities that are
financially interested in the outcome of the case:
*Please separate names with a comma. Only text visible within box will print.

JANE UNTHSC-CE DOE,
GORMAN LAW OFFICES, pllc,
TERRY P. GORMAN,
THE UNIVERSITY OF NORTH TEXAS HEALTH SCIENCE CENTER AT FORT WORTH,
and
KIRK BARRON
                 Case 4:20-cv-00519-A Document 2 Filed 05/21/20                       Page 2 of 2 PageID 16



                                                              Date:
                                                                                   May 21, 2020
                                                              Signature:
                                                                                   /s/ Terry P. Gorman
                                                              Print Name:          Terry P. Gorman
                                                              Bar Number:
                                                                                   08218200
                                                              Address:
                                                                                   901 Mopac Expressway South, Su
                                                              City, State, Zip:
                                                                                   Austin, Texas 78744
                                                              Telephone:
                                                                                   214-803-2-3477
                                                              Fax:
                                                                                   512-597-1455
                                                              E-Mail:
                                                                                   tgorman@school-law.co




NOTE: To electronically file this document, you will find the event in our Case Management (CM/ECF) system, under Civil/Other
Documents/Certificate of Interested Persons
